Citation Nr: 1430954	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-37 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of an insect bite to the lower back.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for bilateral bunions/bunionectomy residuals.

4.  Entitlement to service connection for residuals of shingles.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from January to August 2007 with a previous period of inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been associated with the claims folder.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for residuals of shingles is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed scar associated with an insect bite to her lower back is related to her period of ACDUTRA.

2.  The Veteran's bilateral bunions and bunionectomy residuals are related to her period of ACDUTRA.

3.  The Veteran's currently diagnosed bilateral ankle disability is related to her period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The Veteran's residuals of insect bite to the lower back were incurred during ACDUTRA.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The Veteran's bilateral bunions and bunionectomy residuals  were incurred during ACDUTRA.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The Veteran's bilateral ankle disability was incurred during ACDUTRA.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claims of entitlement to service connection for residuals of an insect bite to the lower back, bilateral bunions, and bilateral ankle disability.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  



Service connection for residuals of an insect bite to the lower back

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

"Active military, naval, or air service" is defined in 38 U.S.C. § 101(24) to include "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty." "Active duty for training" for members of the Army National Guard of any state is defined in 38 U.S.C. § 101(22)(C) as including full-time duty under section 316 (rifle instruction of civilians), 502 (annual training), 503 (field exercises), 504 (National Guard schools), or 505 (Army and Air Force schools and field exercises) of title 32.  See also 38 C.F.R. § 3.6(c)(3) (2013); Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).

In Harris v. West, 13 Vet. App. 509 (2000), the Court ruled upon the meaning of 38 U.S.C.A. § 101(22), pertaining to active duty for training.  It noted that under 38 U.S.C. A. § 101(24), "active military, naval, or air service" included any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.
The Veteran is claiming entitlement to service connection for residuals of an insect bite which occurred during her period of ACDUTRA.  See, e.g., the April 2014 Board hearing transcript, page 18.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Shedden, supra.

As to element (1), it is undisputed that the Veteran is currently diagnosed with a scar of the right lower back.  See the October 2008 VA examination report.  Shedden element (1) is therefore satisfied.

With regard to Shedden element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records document the Veteran's complaints of and treatment for an insect bite to her lower back in March 2007.  Shedden element (2) is therefore satisfied.

With respect to element (3), nexus, for reasons expressed immediately below the Board finds that the medical evidence in this case shows that there exists a contributory relationship between the Veteran's ACDUTRA and her current scar of the right lower back, and that service connection is therefore warranted as to this claim.  

Specifically, the Veteran was afforded a VA examination for her residuals of insect bite to the lower back in October 2008.  The VA examiner noted the Veteran's treatment for an insect bite to her lower back during ACDUTRA.  After examination of the Veteran and consideration of her medical history, the VA examiner diagnosed the Veteran with a scar of the right lower back that was a residual of the insect bite during ACDUTRA.     

The October 2008 VA examination report was based upon a thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Pertinently, the Board notes that there is no medical evidence which demonstrates the Veteran's residuals of insect bite are not related to her period of ACDUTRA.  The United States Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The Board therefore finds that the competent and probative evidence of record indicates the Veteran's residuals of insect bite to the lower back, specifically a scar, is related to her period of ACDUTRA.  Shedden element (3), nexus, has accordingly been satisfied.

In summary, for reasons and bases expressed above, the Board concludes that service connection for residuals of an insect bite to the lower back is warranted.   The benefit sought on appeal is granted.

Service connection for bilateral bunions and bilateral ankle disability

For the sake of economy, the Board will analyze the Veteran's bilateral bunions and bilateral ankle disability claims together, as the Veteran contends that she has both of these disabilities from the physical demands of basic combat training during her period of ACDUTRA.

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

The Board initially notes that with regard to the Veteran's claim of entitlement to service connection for bilateral bunions, a treatment record from the Maxwell Clinic dated September 2007 documents the Veteran's report that she has had bunions for the past 2 years.  However, a review of the record reveals no complaints of or treatment for bunions prior to her period of ACDUTRA.  

In general, the presumption of soundness applies to periods of active duty, not ACDUTRA or INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Nevertheless as the appellant served during a period of ACDUTRA during which she was disabled from a disease or injury incurred in the line of duty, as found by the Board above, she therefore attains the status of Veteran.  See Biggins v. Derwinski, 1 Vet. App. 474.  Accordingly, the presumption of soundness is applicable.  

Pursuant thereto, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).

However, the 38 U.S.C.A. § 1111 presumption of soundness "requires that there be an examination prior to entry into the period of service on which the claim is based-here, the period of active duty for training.  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based."  Smith v. Shinseki, 24 Vet. App. 40 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (presumption of sound condition attaches where there was an induction examination); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).

In this case, the medical evidence of record is absent any documentation of treatment for bunions prior to the Veteran's period of ACDUTRA.  The Veteran's enlistment examination dated July 2006 for a period of National Guard duty is absent evidence of bunions.  Additionally, a report of the Army Physical Evaluation Board dated January 2011 found that the disability did not exist prior to service.  Moreover, she was seen in August 2007 complaining of pain at the medial aspect of the first MTP joint bilaterally mostly when wearing shoes.  There was erythema of the feet at the medial aspect of the first MTP joint bilaterally.  Bunion was diagnosed and a bunion shield was prescribed along with stretching of the boots and NSAIDS.  A medical record dated in October 2007 notes the Veteran's report that the onset of bilateral great toe pain/bunions was during her period of ACDUTRA and was aggravated by running/marching/wearing boots.  The symptoms were soft tissue swelling and non-joint foot pain relieved by taking off her shoes.  A line of duty form was completed indicating that bilateral bunions were incurred in the line of duty.  In a September 2007 VA treatment record, the Veteran reported that the bunions had been present for about two years.  However, the Veteran also testified that she did not have problems with the physical training early during ACDUTRA but ended the period of ACDUTRA with a permanent profile and had surgery not long thereafter.  The Board therefore finds that it is not shown by clear and unmistakable evidence both that bilateral bunions pre-existed ACDUTRA and were not aggravated thereby.  Accordingly, the presumption of soundness for the Veteran's period of ACDUTRA has not been rebutted as to her bunions claim.  

With regard to Shedden element (1), the medical evidence documents diagnosis of hallux valgus of both feet as well as hallux limitus, a chronic strain and surgical scars of both feet as residuals of buniectomies in 2008.  See, e.g., VA examination reports dated October 2008 and December 2010.  The medical evidence also documents diagnosis of bilateral ankle strain.  See, e.g., a VA examination report dated December 2010.  Shedden element (1) has therefore been met with regard to both claims.

With respect to Shedden element (2), as discussed above, the Veteran contends that the bunions, which were manifested during the claim period, and residuals of bunionectomies and bilateral ankle disability are related to her period of ACDUTRA.  In this regard, the Board notes that the Veteran is competent to attest to experiencing injuries to her feet and ankles from training during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, she is competent to report the circumstances of incurring injuries resulting in bunions and ankle pain.  The Board has no reason to doubt the Veteran's credibility.  The Board adds that the Veteran's service treatment records document treatment for ankle pain in March 2007.  As such, Shedden element (2) is satisfied with respect to in-service injury.  

With respect to element (3), nexus, for reasons expressed immediately below the Board finds that the medical evidence in this case shows that there exists a contributory relationship between the Veteran's ACDUTRA and her current bilateral bunions and bilateral ankle disability, and that service connection is therefore warranted as to these claims.  

Specifically, there is of record an Army Physical Evaluation Board report dated January 2011.  This report found the Veteran physically unfit to continue military service based on her hallux valgus of the feet as well as her bilateral ankle disability.  The Army Physical Evaluation Board report pertinently noted that these disabilities manifested during basic combat training in 2007 during the Veteran's period of ACDUTRA.  The rationale for the Army Physical Evaluation Board's findings was based on the increased physical demands of military service which would cause the Veteran's current disabilities.       

The January 2011 Army Physical Evaluation Report was based upon a thorough and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom, supra.  

The Board notes that an October 2008 VA examiner opined that the Veteran's bunions were not aggravated during service beyond the normal progression of the disability.  However, there is no medical evidence which demonstrates the Veteran's bilateral bunions and bilateral ankle disability did not manifest during her period of ACDUTRA.  Moreover, the Board found above that the evidence is not clear and unmistakable as to whether the bunions both pre-existed service and were not aggravated thereby.  As indicated above, the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano, supra.

The Board therefore finds that the competent and probative evidence of record indicates the Veteran's bilateral bunions and bunionectomy residuals and the bilateral ankle disability are related to her period of ACDUTRA.  Shedden element (3), nexus, has accordingly been satisfied as to both claims.  In summary, for reasons and bases expressed above, the Board concludes that service connection for bilateral bunions and bunionectomy residuals and bilateral ankle disability is warranted.   The benefits sought on appeal are granted.


ORDER

Entitlement to service connection for residuals of an insect bite to the lower back is granted.

Entitlement to service connection for a bilateral ankle disability is granted.

Entitlement to service connection for bilateral bunions and bunionectomy residuals is granted.


REMAND

With regard to the Veteran's claim of entitlement to service connection for shingles, the Veteran was afforded a VA examination for this claimed disability in October 2008.  The VA examiner noted treatment for herpes zoster during ACDUTRA.  After examination of the Veteran's skin, the VA examiner indicated insufficient evidence to confirm a diagnosis of shingles and therefore declined to diagnose the Veteran with such.  The Board notes that a VA general examination dated December 2010 as well as the remainder of medical evidence during the course of the appeal is also absent a diagnosis of shingles. 
        
Typically, in the absence of proof of present disability there can be no valid claim.  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  However, the Board recognizes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), which held that a claimant satisfies the current disability threshold when a disability exists at the time his or her claim was filed, even if the disability resolves prior to VA's adjudication of the claim.

In this case, although a diagnosis of shingles has not been rendered during the period under consideration, the Board notes that a service treatment record dated April 2007 documents treatment for and diagnosis of shingles.  In light of the Court's decision in Romanowsky, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's previously diagnosed shingles resolved prior to the filing of her claim in December 2007, and if not, whether such disability is related to her period of ACDUTRA, to include treatment for this disability.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

The Board also notes that at the April 2014 Board hearing, the Veteran indicated that she continues to receive VA treatment for her shingles.  The Board further notes that the most recent VA treatment records associated with the claims folder are dated August 2013.  Therefore, the Board finds that an attempt should be made to identify and associate all outstanding VA treatment records pertaining to treatment for the Veteran's shingles with the Veteran's claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").

Additionally, the Veteran indicated at the April 2014 Board hearing that she receives treatment for her shingles at the Maxwell Clinic in Alabama.  The Board notes that the claims folder is negative for any postservice treatment records from the Maxwell Clinic after October 2007.  Inasmuch as VA is on notice of the potential existence of additional records from treatment at the Maxwell Clinic, records from any such treatment should be obtained prior to any further appellate review of this case following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all post-ACDUTRA treatment records from the Maxwell military clinic in Alabama and associate these records with the Veteran's claims folder.  

2. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated her for the claim remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record. 

3. Request any outstanding VA treatment records dated after August 2013 pertaining to the Veteran's shingles.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA and VBMS eFolders.

4. If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination in order to determine the etiology of her claimed shingles.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to the following:

a. Identify any current shingles disability.  The examiner's attention is directed to the Veteran's April 2014 testimony that she experiences red bumps around where the brown recluse spider bit her in service as well as shooting pain up her back and to her shoulders.

b. If shingles is not identified, render an opinion as to when the shingles resolved, in particular if it resolved after ACDUTRA ended in August 2007.  The examiner's attention is directed to a service treatment record dated in April 2007 documenting diagnosis of shingles.    

c. If shingles, or residuals thereof, are identified at any time after August 2007, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of ACDUTRA, to include treatment for shingles in April 2007.

The examiner should indicate in his/her report that the claims folder was reviewed.  The reasons behind all opinions expressed should be provided.  

6. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


